Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 16 is objected to because it is missing "is" before "1760" in its last line.  Claims 17-20 are technically objected to by dependence from claim 16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 5 of U.S. Patent No. 10620368 B2 (made of record in a previous action).  Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 4 (which includes all the limitations of its ancestor claims 3 and 1) anticipates instant claims 1-2 and 10, and instant claim 8 is obvious in view of patented claim 5.  More specifically '368 claim 4 recites a diameter range between 23 µm (lower limit from claim 4) and 28.5 µm (upper limit from parent claim 3), such that the whole range 23 - 28.5 µm is entirely within the range now required by instant claim 1.  The relative refractive index range added to claim 1 is identical to the range set forth in '368 claim 3.  As to the amended propagation constant difference range, it is noted that according to fig. 7 of this application, over the entire Δn range of 0.1% to 0.2% any diameter above about 22.5 µm has a propagation constant difference of less than 3000 rad/m, and the lowest propagation constant difference for a diameter of 28.5 µm is about 1750 rad/m.

Response to Arguments
	Regarding the double patenting rejection, the 8/3/2022 remarks (p. 7) stated that a terminal disclaimer was being filed with the reply.  However, no terminal disclaimer is present in the file.  Regarding the rejection based on US 2010/0079854 A1, the remarks persuasively argued that claim 1 as amended patentably distinguishes over '854.  More particularly, examiner notes that the example fiber relied upon for the rejection has a core diameter of 30 µm which is outside the range required by amended claim 1.  Although there are a few example fibers with a core diameter of 20 µm and Δn values within the recited ranges, they would have propagation constant differences which are above the recited range according to fig. 7 of this application.

Allowable Subject Matter
Claims 3-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of claim 1 and applicable intervening claims.  Claims 11-15 are allowed and claims 16-20 would be allowable if the minor objection to claim 16 is overcome.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Stahl/Primary Examiner, Art Unit 2874